Citation Nr: 0204924	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a timely substantive appeal was received 
concerning a January 1995 rating decision that granted 
service connection for asbestosis and assigned a non-
compensable rating.

2.  Whether the January 1995 rating decision, which granted 
service connection for asbestosis and assigned a non-
compensable rating, was clearly and unmistakably erroneous.

3.  Entitlement to an increased (compensable) evaluation for 
asbestosis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO), which denied the benefits sought on appeal.

In January 2002, the veteran testified at a hearing at the 
Board of Veterans' Appeals in Washington, D.C. before the 
undersigned Board Member.  During the hearing the veteran 
raised the issues of service connection for hearing loss and 
entitlement to receive treatment for his asbestosis at the VA 
medical center in Martinsburg, Virginia.  These matters are 
referred to the RO for appropriate clarification and action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In January 1995 the RO granted service connection for 
asbestosis and assigned a non-compensable rating.  The 
veteran was notified of this decision and of his appellate 
rights later January 1995. 

3.  The veteran submitted a timely substantive appeal 
regarding the January 1995 decision.

4.  The January 1995 rating decision is not final.  

5.  The veteran's service-connected asbestosis, confirmed by 
x-ray, is manifested by definite symptoms, including 
shortness of breath on exertion.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was received with respect to 
the January 1995 rating decision which granted service 
connection for asbestosis and assigned a non-compensable 
rating.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.302 (2001).

2.  The claim of clear and unmistakable error in the January 
1995 rating decision, which is not final, is without legal 
merit.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a), 20.101, 20.200, 20.1103 (1999).

3.  The schedular criteria for a 10 percent rating for the 
service-connected asbestosis have been met effective from 
December 10, 1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.7, 4.20, Diagnostic Codes 6899-6833 (2001); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statements of 
the case and the August 2001 supplemental statement of the 
case informed the veteran of the evidence needed to 
substantiate his three claims.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder case indicates that the RO has obtained all 
available post service medical records identified by the 
veteran.  While it appears that there may be some service 
medical records in the 1950's and 1960's that were not 
obtainable, the Board finds that such records are not needed 
in the present case, which essentially concerns the veteran's 
disability picture as reflected in medical records 
contemporaneous to his present claim.  

As the veteran has not cited any records of relevant 
post-service treatment in addition to those that have already 
been obtained and associated with the claims folder, and as 
he has been accorded recent relevant VA examinations during 
the current appeal, VA has no duty to assist him further in 
procuring evidence necessary to support his claim.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Received in August 1994 was the veteran's original 
application for compensation benefits.  Of record are private 
medical records, dated from 1979 to 1994, during which time 
the veteran was treated for several disorders.  A June 1994 
private chest x-ray showed plaque-like pleural calcification 
on right diaphragm, and several vague densities in the lungs, 
which the physician opined might represent additional areas 
of pleural calcium, but were possibly parenchymal.  That 
report contains a conclusion of pleural calcifications and 
may be some evolving new areas of calcification occurring.  

The report of CT scan in July 1994 shows findings of 
multifocal areas of pleural based calcification, which was 
mostly plaque-like in configuration.  There were two areas 
that were a little more nodular than the remainder.  No 
intraparenchymal abnormalities were seen.  The conclusion was 
multifocal pleural calcification, most of which is plaque-
like.  The examiner opined that findings were compatible with 
but not diagnostic of asbestos exposure.

A July 1994 private medical treatment record contains a 
diagnosis of asbestosis.  It was remarked that the veteran 
had benign pleural calcifications. 

A VA examination was conducted in October 1994.  At that time 
the veteran reported a history of exposure to asbestos in 
service. There was no cough or expectoration, and no cyanosis 
or dyspnea.  Examination showed a normal chest configuration.  
Chest expiration/inspiration measured 38 to 39 inches.  Lung 
fields were clear to percussion and auscultation.   The 
examiner indicated that pulmonary function tests showed mild 
obstructive pattern with fair arterial blood gases.  Chest X-
ray showed no cardiopulmonary disease.  The diagnosis was 
mild chronic obstructive pulmonary disease.  

On January 25, 1995 the RO granted service connection for 
asbestosis and assigned a non-compensable rating under 
Diagnostic Codes 6899-6801, effective August 8, 1994.  The 
veteran was notified of that decision and his appellate 
rights in a letter dated on January 31, 1995.  Received in 
February 1995 was the veteran's notice of disagreement.  A 
statement of the case was issued to the veteran and his 
representative on January 23, 1996.  

Received January 29, 1996 at VA's Congressional Liaison 
Service was a letter from a U. S. Senator and a signed letter 
from the veteran, dated on January 6, 1996, which is to the 
effect that he expresses continued disagreement with the non-
compensable rating for his asbestosis.  The veteran's 
substantive appeal (VA Form 9) was received on July 5, 1996.

The report of a December 10, 1996 private pulmonary function 
test shows that Forced Vital Capacity (FVC) was 100 percent 
of predicted, and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 71 
percent of predicted.  January 1997 statements from a private 
physician are to the effect that the veteran had been 
examined on December 10, 1996.  It was stated that the 
veteran was short of breath on exertion and had symptoms when 
he walked upstairs.  The chest x-rays showed chest wall 
plaque with calcification.  The physician noted that asbestos 
inhalation had substantially contributed to the veteran's 
reduction in diffusion capacity shown on pulmonary function 
tests.

The report of a September 1997 VA respiratory examination 
shows that the veteran reported complaints that his breathing 
was gradually getting worse.  He did not smoke.  He was able 
to walk slowly one mile and could climb one flight of stairs 
before developing shortness of breath.  On examination, lungs 
were clear in auscultation and percussion.  No wheezes or 
rales were noted in auscultation of the lungs.  There was no 
evidence of clubbing; color of the lips was normal; and no 
evidence of anoxia or difficulty in breathing was noted.  
Under diagnostic testing, the report noted that a chest X-ray 
showed scattered faint and nodular and calcific densities 
bilaterally; and that a CT scan showed evidence of pleural 
calcification along the anterior lateral chest wall.  The 
report noted that there was a large plaque of calcification 
in the right diaphragm.  These findings were opined to be 
compatible with asbestos.  Pulmonary function testing 
revealed FVC of 4.05 or 92 percent of predicted.  

The report recorded that pulmonary function tests and blood 
gases were all within normal limits except for DSB (DLCO 
(SB)), which was slightly decreased.  The report contains 
diagnoses of (1) asbestos, involving both pleural and 
diaphragm; and (2) mild decrease in defusion single breath, 
otherwise normal pulmonary function test and blood gases.

The veteran was seen at a military facility intermittently in 
1999 and 2000 for several problems, including pulmonary 
complaints.  A July 1999 report of a Bronchoprovocation Test 
and Methacholine Challenge indicated a normal study.  In 
January 2000 it was reported that that the dyspnea was 
unchanged.  It was persistent.  The veteran reported dyspnea 
on exertion and occasional shortness of breath in the house.  
In general he could walk on a flat surface an unlimited 
distance.  He had no coughing or wheezing.  There were no new 
symptoms.  The assessment was asbestosis and mild dyspnea on 
exertion with a decreased DLCO/VA.  The examiner suspected 
that the mild dyspnea on exertion was secondary to asbestosis 
or microscopic emphysema.

The report of a May 2001 VA respiratory examination shows 
that the veteran complained of occasional cough with whitish 
sputum and no history of blood in the sputum.  He complained 
that he had shortness of breath with slight exertion, and was 
able to walk one or two miles slowly.  He was able to climb 
two flights of stairs without shortness of breath.  There was 
no history of hospitalization for lung condition, no history 
of nasal oxygen or history of pneumonia, pleurisy, asthma or 
asthma attack.  The report notes that there was no treatment 
or medication for lung condition.  The veteran stopped 
smoking in 1984.  There was no history of incapacitation due 
to the pulmonary condition.  

On examination of the chest, no deformity was seen to 
restrict respiration.  There were a few wheezes in both 
apices and no rales, with no evidence of pleural effusion.  
There was no evidence of clubbing of the fingernails.  On 
diagnostic testing, chest X-rays showed stable asbestosis 
with no acute changes seen.  The report noted that a CT scan 
of the chest reported asbestosis.  The most pronounced 
calcified plaque was in the right hemidiphragmatic region.  
Incidental findings included COPD.  Pulmonary function 
testing showed findings including FVC of 4.11 or 97 percent 
of predicted; and DSB (DLCO (SB)) of 22.82 or 89 percent of 
predicted.  The report contains a conclusion that pulmonary 
function tests and blood gases were all completely normal.  
The diagnosis was asbestosis involving bilateral pleura and 
diaphragms with normal pulmonary function tests.   

Analysis

A.  Timeliness of Substantive Appeal 

Initially, the Board notes that the veteran has not been 
informed of all pertinent law and regulations regarding 
timeliness in submitting a substantive appeal.  However, in 
view of the Board's favorable determination in this matter, 
the Board finds that the veteran in not prejudiced by this 
decision.  Bernard v. Brown, 4 Vet.App. 384 (1993).

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The law requires 
that a substantive appeal be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the rating decision being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case, and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  

An extension of the 60-day period for filing a substantive 
appeal or the 30-day period for responding to a supplemental 
statement of the case may be granted for good cause shown, 
but the request for an extension must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  Otherwise, the decision becomes final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.303 (2001).

In this regard, the RO mailed notification of January 1995 
rating action and his appellate rights in a letter dated on 
January 31, 1995. Following receipt of a timely notice of 
disagreement (NOD) a statement of the case was issued to the 
veteran and his representative on January 23, 1996.  
Thereafter, the veteran had 60 days to submit his substantive 
appeal.  The Board considers the signed letter from the 
veteran received at VA's Congressional Liaison Service on 
January 29, 1996 as a valid timely, substantive appeal.  
Although this letter was dated on January 6, 1996, it was 
received by the VA subsequent to the issuance of the 
statement of the case.  Thus, the January 1995 rating action 
is not file and the veteran's claim received in August 1994 
remains open.

B.  Clear and Unmistakable Error in the January 1995, Rating 
Decision 

As previously discussed, the January 1995 decision by the RO 
is not final.  Thus, the issue of whether there is clear and 
unmistakable error in that rating decision is moot as a 
matter of law.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105(a), 20.101, 20.200, 20.1103; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1997).

C.  Increased Rating for Asbestosis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

This appeal arises from initial rating of the veteran's 
service connected disability.  In such cases, the Court has 
stated that "separate ratings can be assigned separate 
periods of time based on facts found', a practice known as 
'staged' ratings." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In the January 1995 rating action the RO assigned a non-
compensable evaluation for asbestosis under Diagnostic Code 
6801 (1994). 38 C.F.R. § 4.20. 

Prior to addressing the propriety of the increased 
evaluation, the Board must first point out that the schedular 
criteria by which all lung diseases, to include the veteran's 
disorder, are evaluated were revised during the pendency of 
the veteran's appeal to the Board.  See 61 Fed. Reg. 46720 
(Sept. 5, 1996) (effective October 7, 1996).  Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).

Prior to October 7, 1996, the veteran's service-connected 
asbestosis was rated by analogy under Diagnostic Code 6801, 
silicosis, according to the criteria for unspecified 
pneumoconiosis.  Under the this Diagnostic code a 60 percent 
evaluation is warranted by severe symptomatology manifested 
be extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 30 
percent evaluation is warranted for moderate symptomatology 
manifested by considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  A 10 percent evaluation is provided for definite 
symptomatology manifested by pulmonary fibrosis and moderate 
dyspnea on extended exertion.

Under the revised rating criteria, effective on October 7, 
1996, Diagnostic Code 6833 provides for the evaluation of 
asbestosis.  Asbestosis is rated pursuant to the General 
Rating Formula for Interstitial Lung Disease.  A 100 percent 
rating is for assignment where the evidence demonstrates 
Forced Vital Capacity (FVC) less than 50-percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; corpulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  Evidence of FVC of 50- 
to 64-percent predicted, or; DLCO (SB) of 40-to 55-percent 
predicted, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation is rated 
as 60 percent disabling.  A 30 percent evaluation is assigned 
for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56-
to 65-percent predicted. A 10 percent rating requires a 
showing of FVC of 75- to 80- percent predicted, or DLCO (SB) 
of 66-to 80-percent predicted.

The veteran's statements describing the symptoms of his 
asbestosis are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

In this regard, the 1994 private and VA medical records 
confirm the presence of asbestosis.  The October 1994 VA 
examination indicated that the pulmonary function tests 
showed mild chronic obstructive pulmonary disease.  However, 
the veteran had not pertinent complaints.  There was no 
history of any cough or shortness of breath.  Additionally, 
chest x-rays showed no pulmonary fibrosis.  As such, the 
Board finds that the asbestosis was essentially asymptomatic 
at the time of the October 1994 examination and the criteria 
for a 10 percent rating under Diagnostic Code 6801 was not 
met.  However, the record further shows that the veteran was 
evaluated privately on December 10, 1996.  At that time the 
pulmonary function test showed a DLCO (SB) of 71 percent of 
predicted.  Additionally, the physician in January 1997 
stated that the veteran was short of breath on exertion and 
had symptoms when he walked upstairs.  Also, he had similar 
complaints during the September 1997 VA examination.  

The Board is aware that the asbestosis may go through periods 
of quiescence and periods of exacerbation.   As such, based 
on a review of the entire record, the Board finds that the 
degree of disability resulting from the veteran's asbestosis 
more nearly approximates the criteria for the next higher 
evaluation, 10 percent, under Diagnostic Code 6801, which was 
in effect prior to October 7, 1996.  38 C.F.R. § 4.7.

However, the evidence does not provide a basis which permits 
a rating in excess of 10 percent under wither the old or 
revised rating criteria.  The September 1997 examination 
showed that the veteran was able to walk one mile slowly and 
walk up on flight of stairs before experiencing shortness of 
breath.  Additionally chest x-rays showed no pulmonary 
fibrosis and the pulmonary function test showed a FVC of 92 
percent of predicted and a DSB 73 percent of predicted, which 
the examiner described as a slight decrease.  

During the May 2001 VA examination the veteran reported that 
he had shortness of breath with slight exertion.  However, he 
was able to walk one or two miles slowly and climb two 
flights of stairs without shortness of breath.  Additionally, 
chest X-rays showed stable asbestosis with no acute changes 
seen.  Pulmonary fibrosis was not reported.  Also, pulmonary 
function testing showed a FVC of 97 percent of predicted and 
a DSB (DLCO (SB)) of 89 percent of predicted which the 
examiner described as normal.  The Board notes the 
progressiveness of the asbestosis.  However, at the current 
time, the degree of disability does not satisfy the criteria 
for a 30 percent rating.  Accordingly, the Board finds that 
the asbestosis warrants a 10 percent rating, effective from 
December 10, 1996.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for the 
asbestosis. 


ORDER

The claim as to whether the January 1995 rating action was 
timely appealed is granted. 

The issue as to whether the January 1995 rating decision is 
clearly and unmistakably erroneous is dismissed.

Entitlement to an increased rating to 10 percent for 
asbestosis, effective from December 10, 1996, is granted 
subject to pertinent criteria governing the payment of 
monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

